Citation Nr: 0427171	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from January 1981 to 
October 1983.

This matter arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim of service connection for paranoid schizophrenia.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in September 2003.  He was also given the 
opportunity to present oral testimony before the undersigned 
veterans law judge at the RO in May 2004.  Transcripts of 
those hearings have been associated with the claims folder.

The issue of entitlement to service connection for an 
acquired psychiatric disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in December 1998, the Board 
determined that the veteran's claim for service connection 
for a psychiatric disorder was not warranted because there no 
evidence linking his paranoid schizophrenia, which was 
diagnosed several year post service, to his active military 
service.

2.  The evidence received since the December 1998 Board 
decision is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disability.




CONCLUSIONS OF LAW

1.  The December 1998 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & 2002); 38 C.F.R. § 20.1100 (1998 & 
2003).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for an acquired 
psychiatric disability will be reopened.



The Board denied service connection for a psychiatric 
disorder in a December 1998 decision.  In that decision, the 
Board determined that the veteran had not presented competent 
evidence to show that the veteran's diagnosed schizophrenia 
had its onset in service or was otherwise causally related 
thereto.  The Board observed that there was no evidence of 
complaints, treatment, or diagnosis of a psychiatric 
condition during the veteran's active service, and that the 
first post-service medical evidence documenting treatment for 
a psychiatric disability was in 1992 (nine years after his 
service discharge).  Moreover, the Board found that the 
veteran had failed to submit medical (competent) evidence 
establishing an etiological relationship between the 
veteran's active service and his diagnosed psychiatric 
disability.  The veteran's opinion that the onset of his 
symptoms occurred in service was not deemed to be adequate 
medical evidence.  A motion for reconsideration of the appeal 
was not filed.  The December 1998 decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The evidence received by VA after the December 1998 decision 
includes a September 2003 statement from the veteran's 
medical care providers and the report of a June 2002 VA 
(contracted) psychiatric examination.  His treating 
psychologist and psychiatrist reported that the veteran was 
presently under their care for schizoaffective disorder with 
prevalent paranoid delusions, auditory hallucinations, and 
episodic mood swings.  They indicated that the veteran's 
symptoms were long-standing, and that his paranoia centered 
on his military experiences.  They asked VA to review the 
record to substantiate the veteran's claim that his symptoms 
first started in service.  

In the report of the June 2002 psychiatric examination, the 
examiner diagnosed the veteran as having paranoid 
schizophrenia versus schizoaffective disorder.  She opined 
that "it is more likely than not that the veteran's 
psychiatric condition of schizophrenia is not directly 
related to his experience in service."  However, the 
examiner went to state that "while it appears that the first 
manifestations of his illness occurred while in the Navy and 
the experience may have been a contributing factor in 
precipitating his symptoms, it is likely that the symptoms 
would have occurred at some point even without that 
experience."  This statement/finding, as noted above, is 
presumed credible for the purpose of determining whether the 
claim has been reopened.  See Justus v. Principi.

The evidence referenced above shows that the veteran 
currently suffers from a psychiatric disability 
(schizophrenia) and that the condition has been chronic for 
several years.  The evidence also suggests that the veteran's 
psychiatric disability may have had its onset during his 
active service.  This evidence is not cumulative or redundant 
of the evidence previously of record, since it implies that 
the veteran's current psychiatric disability may have 
initially manifested in service.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The September 2003 medical 
records from the treating physicians and the report of the 
June 2002 psychiatric examination are therefore new and 
material; consequently, the claim for service connection for 
an acquired psychiatric disability is reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for an acquired psychiatric disability and 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The Board having determined that new and material evidence 
has been presented, the claim for service connection for an 
acquired psychiatric disability is reopened.  

REMAND

Evidence has been obtained that tends to link the veteran's 
currently diagnosed paranoid schizophrenia with this active 
military service.  While the report of the June 2002 
examination indicated that it was not likely that his 
schizophrenia was causally related to the veteran's active 
service, the examiner indicated that it appeared that the 
first symptoms of the veteran's schizophrenia occurred while 
he was in service.  This finding clearly intimates that the 
onset of the veteran's schizophrenia occurred during his 
active service.  However, the Board notes that the examiner 
does not appear to have considered the entire record, most 
specifically the service medical records, and her opinion was 
based largely on the veteran's reported history.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993).  

The Board also notes that the veteran reports that he is 
receiving disability benefits through the Social Security 
Administration (SSA).  The veteran reported this information 
at his May 2004 personal hearing.  The SSA decision awarding 
the veteran these benefits, to include the records that it 
considered in making the decision are not of record.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA, or Social Security records.  See 38 C.F.R. § 3.159(c) 
(2) (2003).  Therefore, the RO must obtain all available 
records relating to the appellant's claim for Social Security 
disability benefits.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Brockton VA Medical Center since March 
2002.

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of the 
veteran's psychiatric disorder(s).  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination report 
should reflect that such a review was made.  
Specifically, pertinent service medical 
records, the January 1994 private medical 
report, the December 1994-March 1995 VA 
hospital report, the June 2001 and 
September 2003 reports by his medical 
providers, and the June 2002 VA examination 
report should be reviewed.  

The examiner should offer an opinion as to 
whether it is more likely, less likely or 
as likely as not that any current 
psychiatric disability had its onset or 
increased in severity during service.  The 
examiner should reconcile any conclusions 
with the veteran's medical records, 
specifically the ones mentioned in the 
previous paragraph.  A complete rationale 
for all opinions should be provided.  

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the February 2004 Supplement Statement of 
the Case, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an 
appropriate period of time for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).   The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



